Case 2:20-cv-00389-LEW Document 14 Filed 09/09/21 Page 1 of 2             PageID #: 84




                          UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


TAYLOR OUELLETTE,                       )
                                        )
              Plaintiff                 )
                                        )
       v.                               )             No. 2:20-cv-00389-LEW
                                        )
FRANCESCA’S COLLECTIONS,                )
INC.,                                   )
                                        )
              Defendant                 )

                                       ORDER

       On December 11, 2020, the Clerk’s Office administratively closed the above

captioned matter due to the automatic stay arising from Defendant’s voluntary petition

for bankruptcy protection in the United States Bankruptcy Court for the District of

Delaware. In re Francesca’s Holdings Corporation, et al., No. 20-13076-BLS (Jointly

Administered).

       On July 15, 2021, the Bankruptcy Court lifted the automatic stay to enable this

litigation to proceed to final judgment or settlement. (Motion to Lift Stay, Ex. 1.) The

matter is now before the Court on Plaintiff’s Motion to Lift Bankruptcy Stay (ECF No.

13), which motion is unopposed.

       Plaintiff’s Motion is GRANTED. The matter is hereby reopened on the docket.

Defendant’s Motion to Dismiss (ECF No. 6) will be placed under advisement and an

order will issue in due course.


       SO ORDERED.
Case 2:20-cv-00389-LEW Document 14 Filed 09/09/21 Page 2 of 2   PageID #: 85




     Dated this 9th day of September, 2021.

                                       /s/ Lance E. Walker
                                      UNITED STATES DISTRICT JUDGE




                                                                           2
